Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.

Response to Arguments
2.	Applicant’s amendments, filed 05/03/2021, have been entered and fully considered. In light of the applicant’s amendments, the rejection(s) have been withdrawn. 

Response to Amendment
3.	Claims 1-7, 9-11, and 21-25 are pending in the application.


Allowable Subject Matter
4	Claims 1-7, 9-11, and 21-25 are allowed.

Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a wafer probe station, comprising a chuck within the probe station chamber and a mounting plate capable of accepting a module selected from a plurality of different interchangeable modules, wherein the mounting plate is on a top surface of the wafer probe station and wherein each module is configured for interfacing at least one probe card with a wafer positioned on the chuck in the probe station chamber, wherein a module can be swapped for a different module and the mounting plate provides multiple ways for the wafer probe station to interface with a wafer by allowing different interchangeable modules to dock with the mounting plate when a module is positioned over the mounting plate,”. In combination with all the other elements of claim 1.  

	Claims 3-7 and 9-11 are also allowed as they further limit claim 1.

Regarding claim 2 the prior art or record taken alone or in combination fail to teach or suggest a wafer probe station, comprising a rotating arm comprising a first segment and a second segment to directly support the wafer, wherein the wafer is supported by both the first segment and the second segment, and wherein the arm is configured to rotate and pivot out of an opening in a front surface of the wafer probe station such that the first segment and the second segment are outside the wafer probe station to accept the wafer on a top surface of the first segment and on a top surface of In combination with all the other elements of claim 2.  

	Claims 21-25 are also allowed as they further limit claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        /LEE E RODAK/Primary Examiner, Art Unit 2868